Name: 2013/716/EU: Commission Implementing Decision of 4Ã December 2013 amending Implementing Decision 2011/861/EU on a temporary derogation from rules of origin laid down in Annex II to Council Regulation (EC) NoÃ 1528/2007 to take account of the special situation of Kenya with regard to tuna loins (notified under document C(2013) 8537)
 Type: Decision_IMPL
 Subject Matter: Africa;  international trade;  tariff policy;  trade;  European Union law;  fisheries
 Date Published: 2013-12-06

 6.12.2013 EN Official Journal of the European Union L 326/45 COMMISSION IMPLEMENTING DECISION of 4 December 2013 amending Implementing Decision 2011/861/EU on a temporary derogation from rules of origin laid down in Annex II to Council Regulation (EC) No 1528/2007 to take account of the special situation of Kenya with regard to tuna loins (notified under document C(2013) 8537) (2013/716/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1528/2007 of 20 December 2007 applying the arrangements for products originating in certain states which are part of the African, Caribbean and Pacific (ACP) Group of States provided for in agreements establishing, or leading to the establishment of, Economic Partnership Agreements (1), and in particular Article 36(4) of Annex II thereof, Whereas: (1) On 19 December 2011 the Commission adopted Implementing Decision 2011/861/EU (2), granting a temporary derogation from the rules of origin laid down in Annex II to Regulation (EC) No 1528/2007 to take account of the special situation of Kenya with regard to tuna loins. By Commission Implementing Decision 2012/208/EU (3) an extension of that temporary derogation was granted until 31 December 2013. (2) On 22 July 2013, in accordance with Article 36 of Annex II to Regulation (EC) No 1528/2007, Kenya requested a further extension of the said derogation from the rules of origin set out in that Annex for 2 000 tonnes of tuna loins for the period from 1 January 2014 until 31 December 2014. On 3 October 2013 Kenya submitted additional information together with a revised request for 1 500 tonnes of tuna loins for the period from 1 January 2014 to 30 September 2014. (3) According to the information provided by Kenya, supplies of tuna remain unusually low compared to normal seasonal variation and vessels owners do not want to take the risk to supply raw tuna due to piracy. Therefore, Kenya is still not able to comply with the the rules of origin laid down in Annex II to Regulation (EC) No 1528/2007 after the expiry of the derogation on 31 December 2013. (4) Given that the situation of Kenya with regard to tuna loins has still not improved sufficiently, an extension of the derogation is justified. The extension should be granted until 30 September 2014. (5) Implementing Decision 2011/861/EU should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS DECISION: Article 1 Implementing Decision 2011/861/EU is amended as follows: (1) Article 2 is replaced by the following: Article 2 The derogation provided for in Article 1 shall apply to the goods and the quantities set out in the Annex which are declared for release for free circulation in the Union from Kenya during the period from 1 January 2011 until 30 September 2014 or until the date of provisional application of the Economic Partnership Agreement between the East African Community on the one part and the European Union and its Member States on the other part, if this date is the earlier.; (2) Article 6 is replaced by the following: Article 6 This Decision shall apply from 1 January 2011 until 30 September 2014.; (3) The Annex is replaced by the text set out in the Annex to this Decision. Article 2 This Decision shall apply from 1 January 2014. Article 3 This Decision is addressed to the Member States. Done at Brussels, 4 December 2013. For the Commission Algirdas Ã EMETA Member of the Commission (1) OJ L 348, 31.12.2007, p. 1. (2) Commission Implementing Decision 2011/861/EU of 19 December 2011 on a temporary derogation from rules of origin laid down in Annex II to Council Regulation (EC) No 1528/2007 to take account of the special situation of Kenya with regard to tuna loins (OJ L 338, 21.12.2011, p. 61). (3) Commission Implementing Decision 2012/208/EU of 20 April 2012 amending Implementing Decision 2011/861/EU on a temporary derogation from rules of origin laid down in Annex II to Council Regulation (EC) No 1528/2007 to take account of the special situation of Kenya with regard to tuna loins (OJ L 110, 24.4.2012, p. 39). ANNEX ANNEX Order No CN code Description of goods Periods Quantities (in tonnes) 09.1667 1604 14 16 Tuna loins 1.1.2011 to 31.12.2011 2 000 1.1.2012 to 31.12.2012 2 000 1.1.2013 to 31.12.2013 2 000 1.1.2014 to 30.9.2014 1 500